      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

FOREMOST INSURANCE COMPANY,

               Plaintiff,

       v.                                                              Civ. No. 20-1322 SCY/JFR

EUGENE MONTOYA and
DEBRA MONTOYA,

               Defendants.

                         MEMORANDUM OPINION AND ORDER
                       GRANTING MOTION TO DISMISS OR STAY1

       This case stems from an automobile and bicyclist collision. Defendant Eugene Montoya

was lawfully riding a bicycle on the northbound shoulder of US Highway 550 when an

automobile crossed the right shoulder’s fog line. The driver, who was uninsured or underinsured

at the time, severely injured Mr. Montoya. Eugene and Debra Montoya had an active motorcycle

insurance policy through Plaintiff Foremost Insurance Company, but the parties dispute whether

the Montoyas validly rejected uninsured motorist (“UM”) coverage with Foremost. This federal

declaratory judgment action is brought by Foremost to resolve whether there is coverage under

the insurance policy for the Montoyas’ claims. However, there is a parallel state-court action

pending between the same parties presenting the same coverage issue, among other issues.

Because this lawsuit precisely duplicates an issue of state law that the state court will address in

the parallel lawsuit, the Court exercises its discretion not to rule on the request for a declaratory

judgment and stays this case pending the outcome of the state-court suit.


1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all
proceedings and to enter an order of judgment. Docs. 3, 9, 11.
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 2 of 14




                                         BACKGROUND

           Eugene Montoya was riding a bicycle on the northbound shoulder of US Highway 550 on

July 18, 2020 when an automobile drove over the right shoulder’s fog line. Doc. 5 at 2. The

automobile driver, Eric Madrid, severely injured Mr. Montoya and was uninsured or

underinsured at the time. Id.; Doc. 1 (“Compl.”) ¶ 5.2 The Montoyas had an active motorcycle

insurance policy through Foremost Insurance Company, but the parties dispute whether the

Montoyas validly rejected uninsured motorist (“UM”) coverage with Foremost. Doc. 5 at 3; Doc.

14 at 2.

           On September 15, 2020, the Montoyas sent correspondence to Foremost setting forth

their position that the documents provided did not support a valid rejection of UM coverage. The

letter asked Foremost to reform the Policy to provide $300,000 in stacked UM coverage. Doc. 5-

2. On October 1, Foremost denied the Montoyas’ request to reform the policy. Doc. 5-3. On

October 29, the Montoyas asked Foremost to clarify its basis for its denial and made a second

request to reform the policy. Doc. 5-4. The Montoyas indicated the letter was to “allow Foremost

the opportunity to rectify their failure . . . without litigation.” Doc. 5-4 at 1. The Montoyas

committed to providing additional information related to the tortfeasor’s insurance coverage and

offer of settlement, and stated that Foremost’s response was due within 7 days of that

information. Id. at 2.

           On November 10, the Montoyas’ counsel emailed the promised information to

Foremost’s claims adjustor, and “agree[d] to extend the time period in which to respond to our

offer to settle at limits to the close of business on November 24, 2020.” Doc. 5-5. According to



2
  Because this matter is before the Court on a motion to dismiss, the Court accepts the relevant
facts Foremost sets forth in its complaint as true.



                                                  2
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 3 of 14




the Montoyas, Foremost did not respond by November 24. Doc. 5 at 8. Instead, Foremost asked

for two separate extensions to respond, to which the Montoyas agreed. Id. On December 17,

Foremost denied the Montoyas’ request to reform the Foremost Policy. Doc. 5-6. The next day,

December 18, Foremost filed this federal declaratory action. Doc. 1.

       The Montoyas filed their own lawsuit in state court on January 4, 2021. Doc. 5-1. The

complaint brings claims against Foremost, as well as Riley N. Sisneros, the insurance sales

agent, and Eric Madrid, the automobile driver. Both Mr. Sisneros and Mr. Madrid are residents

of New Mexico, Doc. 5-1 at 3-4, so the case is not removable to federal court under diversity

jurisdiction. In addition to the issue of coverage, the state-court suit brings a direct claim of

negligence against Mr. Madrid and extra-contractual claims against Foremost for alleged failure

to provide a reasonable explanation of the basis of the denial of coverage, misrepresentations

made by Agent Sisneros regarding UM coverage, and failure to offer a reasonable amount to

settle the claim. Doc. 5-1 at 9, 13-15, 17-20.

       In lieu of filing an answer to the complaint in this court, the Montoyas filed the present

Motion to Dismiss or Stay on January 20, 2021. Doc. 5. The Montoyas argue that the Court

should exercise its discretion to decline to issue a declaratory judgment in favor of the parallel

state-court proceedings. Discovery in the federal case has been delayed pending the outcome of

this motion. Doc. 7. Foremost filed its response in opposition to the motion on February 8, Doc.

14, and the Montoyas filed a reply on February 10, Doc. 15.

                                           DISCUSSION

       Under 28 U.S.C. § 2201, the Court has discretion over whether to hear a declaratory

judgment action. See Wilton v. Seven Falls Co., 515 U.S. 277, 289 (1995) (the statute “vest[s]

district courts with discretion in the first instance, because facts bearing on the usefulness of the




                                                   3
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 4 of 14




declaratory judgment remedy, and the fitness of the case for resolution, are peculiarly within

their grasp”); State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 982 (10th Cir. 1994) (“The

Supreme Court as long made clear that the Declaratory Judgment Act gave the federal courts

competence to make a declaration of rights; it did not impose a duty to do so.”).

         “Ordinarily it would be uneconomical as well as vexatious for a federal court to proceed

in a declaratory judgment suit where another suit is pending in a state court presenting the same

issues, not governed by federal law, between the same parties.” Brillhart v. Excess Ins. Co. of

Am., 316 U.S. 491, 495 (1942). The district court “should not entertain a declaratory judgment

action over which it has jurisdiction if the same fact-dependent issues are likely to be decided in

another pending proceeding.” Kunkel v. Continental Cas. Co., 866 F.2d 1269, 1276 (10th Cir.

1989).

         A.     The Mhoon factors support declining jurisdiction.

         In State Farm Fire & Casualty Co. v. Mhoon, the Tenth Circuit set forth a number of

factors to consider when making this determination:

         [1] whether a declaratory action would settle the controversy; [2] whether it would
         serve a useful purpose in clarifying the legal relations at issue; [3] whether the
         declaratory remedy is being used merely for the purpose of “procedural fencing” or
         “to provide an arena for a race to res judicata”; [4] whether use of a declaratory
         action would increase friction between our federal and state courts and improperly
         encroach upon state jurisdiction; and [5] whether there is an alternative remedy
         which is better or more effective.

31 F.3d at 983 (alterations in original; block quotation omitted). The touchstone of the inquiry is

“whether the claims of all parties in interest can satisfactorily be adjudicated in the state court

proceeding.” Wilton, 515 U.S. at 283.

         The Count finds that the balance of these factors weighs in favor of the Montoyas in this

case and that the state court will provide a satisfactory adjudication of this controversy.




                                                  4
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 5 of 14




       1.      Whether a declaratory judgment would settle the controversy

       In the state-court case, the Montoyas bring a claim for UM insurance benefits against

Foremost, which is the same dispute that Foremost seeks to resolve in the federal declaratory

judgment action. Foremost therefore argues in favor of federal jurisdiction because “[a]s it

pertains to the coverage issues, the federal court declaratory judgment and state court lawsuit are

identical” and “[o]nce that legal issue is determined, the parties would likely be in a position to

negotiate a settlement of the overall UM claims of the insureds.” Doc. 14 at 4. It is true that the

state-court UM claim would be settled by a ruling in the federal declaratory judgment case.

Similarly, the federal declaratory judgment action may settle some of the extra-contractual

claims the Montoyas bring in the state-court case. For example, the Montoyas allege that

Foremost acted in bad faith and violated the New Mexico Insurance Code by failing to offer to

pay a reasonable sum to settle the UM claim and by compelling the Montoyas to institute

litigation to recover amounts due under the policy. Doc. 5-1 at 13-15, 17-20. If this Court rules

that the Montoyas’ UM rejection forms are valid, it likely follows that Foremost did not act in

bad faith when it refused to settle the UM claim on the basis that the rejection forms are valid. If

the Court were to find the rejection forms to be invalid, however, the Montoya’s bad faith claim

would continue to be litigated separately in state court. Therefore, a ruling in this declaratory

judgment action would not necessarily resolve the bad faith failure-to-settle claim.

       Moreover, in the state-court case, the Montoyas also allege that Foremost violated the

New Mexico Insurance Code by making misrepresentations when it issued the policy and by

failing to promptly provide its insured with a reasonable explanation of the basis for its denial of

their claim. Doc. 5-1 at 13-15, 17-20. These extra-contractual claims will continue to be litigated

in state-court regardless of how this federal Court rules on the issue of whether the Montoyas are

entitled to UM coverage. See Haygood v. United Servs. Auto. Ass’n, 2019-NMCA-074, ¶ 20, 453


                                                  5
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 6 of 14




P.3d 1235 (“[B]ad faith claims may be based on conduct other than a refusal to pay.”).

        In addition, the state-court case is not limited to the parties in the federal case. In the

state-court case, the Montoyas have sued the individual tortfeasor, Mr. Madrid. Resolution of the

federal case will not resolve the Montoyas lawsuit against Mr. Madrid. Thus, resolution of the

federal court case would leave a great deal to be litigated in the state-court action among all

parties in that action.

        Ruling on a declaratory judgment that relates to only part of the dispute between the

parties would be inefficient. See Nationwide Mut. Ins. Co. v. C.R. Gurule, Inc., 148 F. Supp. 3d

1206, 1226 (D.N.M. 2015) (issuing a declaratory judgment on coverage would not settle the

issues where “the parties must also resolve the [insureds]’ unfair practices claims”). The state-

court action “is more comprehensive than its present counterpart, and lends itself to a more

efficient resolution of all claims and issues arising from a common core of relevant facts.” State

Farm Ins. Co. v. Jimenez, No. 11-cv-1122 BRB/SMV, 2012 WL 13013133, at *2 (D.N.M. Mar.

6, 2012). Accordingly, factor one weighs in favor of this Court declining jurisdiction over the

declaratory judgment action.

        2.      Whether a declaratory action would serve a useful purpose

        It is undisputed that the state-court case involves all the issues and all the parties that are

before this Court. Issuing a declaratory judgment on the same issues pending before another

court is not a useful purpose under the Act. See St. Paul Fire & Marine Ins. Co. v. Runyon, 53

F.3d 1167, 1169 (10th Cir. 1995) (“Because the state court will determine, under state contract

law, whether the tort action is covered by the insurance contract, it is not necessary for the

federal court to issue a declaration on the insurance contract.”).

        3.      Procedural fencing

        The third factor inquires whether the declaratory judgment action is being used for the


                                                   6
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 7 of 14




purpose of procedural fencing, i.e., to provide an “arena for a race to res judicata.” Mhoon, 31

F.3d at 983. The Montoyas argue that this factor weighs in their favor because Foremost delayed

responding to their claim while secretly preparing a federal declaratory judgment action in a race

to select their preferred forum. Doc. 5 at 7-9. On the other hand, Foremost argues that the

Montoyas are procedurally fencing by refusing to respond to the federal action and instead

initiating a more comprehensive lawsuit in state court that duplicates the issue in the federal

action. Doc. 14 at 5. The Court tends to agree that both parties have engaged in procedural

fencing.

       It is undeniable that Foremost filed its lawsuit first. Yet the Court agrees with Judge

Browning’s analysis that “[r]etaining jurisdiction over cases merely because the insurance

company filed first encourages insurance companies to engage in unfair practices, like delaying

claim resolution to gain an advantage in litigation.” Nationwide Mutual Ins. Co. v. C.R. Gurule,

Inc., 148 F. Supp. 3d 1206, 1228 (D.N.M. 2015). In Nationwide Mutual, Judge Browning

declined to issue a declaratory judgment because the insurance company avoided informing the

insureds that their claim was denied until after it filed a federal action. Id. at 1227-28. Here,

Foremost engaged in somewhat comparable conduct by asking for extensions of time

purportedly to respond to the Montoyas’ correspondence, and filing a federal lawsuit the day

after it notified the Montoyas that it would not reform the policy.3

       Judge Browning contrasted the situation in Nationwide with his prior decision accepting


3
  Foremost stresses that it “does not violate any legal standard in exercising a legitimate use of
the legal system for the purpose stated.” Doc. 14 at 5. The Court does not conclude or imply that
“procedural fencing” is the equivalent of illegal or unethical behavior. See St. Paul Fire &
Marine Ins. Co. v. Runyon, 53 F.3d 1167, 1170 (10th Cir. 1995) (“such timing of lawsuits may
not necessarily be bad faith on the part of the insurance company; however, St. Paul is unable to
show error in the district court’s perception that St. Paul was using the declaratory judgment for
procedural fencing”).



                                                  7
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 8 of 14




jurisdiction over a declaratory judgment action in American National Property and Casualty Co.

v. Wood (“ANPAC I”), No. 07-1048 JB/RHS, 2008 WL 2229742 (D.N.M. Mar. 21, 2008).4 The

court retained jurisdiction in ANPAC I because: (1) the federal declaratory action was filed first,

by over three months; (2) the issues presented in the federal action would “fully settle the

controversy”; and (3) “the insurance company did nothing to delay the claimant from filing a

state-court action.” Nationwide Mutual, 148 F. Supp. 3d at 1227. Following ANPAC I and

Nationwide Mutual, the Court does not retain jurisdiction in this case even though the federal

action was filed first. Here, the insureds did not deliberately delay filing suit by several months.

They reasonably expected to receive a response to their correspondence before the parties would

have to decide whether to resort to the courts. Indeed, the Montoyas filed suit in state court

within two weeks of being informed that the UM policy would not be reformed.

       More importantly, even though the federal action was filed first, it would not fully settle

the controversy over the automobile-bicycle accident. It would make little sense for the

Montoyas to file a state-court suit that includes the tortfeasor and extra-contractual claims, but

somehow excludes the underlying, crucial issue of UM coverage just because the issue was

already presented in a federal suit. Just as Foremost stresses, and the Court agrees, that it has the

right to choose a federal forum, the Court also agrees with the Montoyas that they have the right

to file a comprehensive lawsuit that covers all the factual and legal issues related to the accident.

Foremost argues that the extra-contractual claims are “baseless and premature” and that they

“have been made part of the state court suit solely for purposes of frustrating this federal



4
 This decision was later reversed on reconsideration. After the state court denied a motion to
dismiss or stay its own proceedings pending the federal lawsuit, Judge Browning decided to
decline jurisdiction. Am. Nat’l Prop. & Cas. Co. v. Wood (“ANPAC II”), No. 07-1048 JB/RHS,
2009 WL 1299797 (D.N.M. Jan. 29, 2009).



                                                  8
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 9 of 14




declaratory action.” Doc. 14 at 6. The Court declines the invitation to prejudge claims that have

not been briefed and are not presented by any operative pleading in this action.

       The Court notes that, in any event, “procedural fencing” is not the most helpful factor in

the Mhoon analysis. The federal court has declined jurisdiction over declaratory judgment

actions even where it found that the insureds were the ones engaging in procedural fencing, State

Farm Mut. Auto. Ins. Co. v. Est. of Gerecke, No. 18-1229 SCY/KK, 2020 WL 2395959 (D.N.M.

May 12, 2020), or where the factor was simply neutral, USAA Cas. Ins. Co. v. Perlinski, No. 20-

615 KK/SCY, 2021 WL 930614 (D.N.M. Mar. 11, 2021). Ultimately, the Court issues its

decision on the basis of the other Mhoon factors.

       4.      Friction between federal and state courts

       There are no federal issues or interests in the case before this Court. This case is

governed by New Mexico substantive law. The parties dispute whether the Montoyas are entitled

to UM benefits under New Mexico law, and specifically whether the UM rejected forms were

valid under Jordan v. Allstate Insurance Co., 2010-NMSC-051, 245 P.3d 1214. The Court finds

that, under these circumstances, proceeding in this declaratory judgment suit would likely lead to

friction between federal and state courts. See Brillhart, 316 U.S. at 495 (“[I]t would be

uneconomical as well as vexatious for a federal court to proceed in a declaratory judgment suit

where another suit is pending in a state court presenting the same issues, not governed by federal

law, between the same parties.” (emphasis added)).

       5.      Alternative remedy that is better or more effective

       The application of the factors above indicates that the existing state-court case is both a

better and more effective remedy than this declaratory judgment action. The Court understands

Foremost’s desire to remain in federal court given that it chose this forum to litigate the coverage

issue as the plaintiff. On balance, however, the factors weigh in favor of staying the federal case.


                                                 9
     Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 10 of 14




The state court is in a better position to address the entire controversy between all the relevant

parties and resolve this state-law issue.

       Foremost argues that the Tenth Circuit’s decision in State Farm Fire & Casualty Co. v.

Mhoon supports the exercise of declaratory judgment power in this case. Doc. 14 at 3. Foremost

observes that Mhoon itself found no abuse of discretion where the trial court entertained a

declaratory judgment action despite ongoing parallel state proceedings. Id. “[T]he determination

in Mhoon over the insurer’s duty to defend was evaluated solely on the substantive law of

insurance coverage in New Mexico.” Id. “There was no federal question to be determined nor

did the federal district court apply any substantive law of the United States in making its

determination as to the insurer’s coverage responsibilities.” Id. Although these statements about

Mhoon are correct, Foremost’s argument fails to recognize the main holding of Mhoon: federal

district courts have discretion to issue a declaratory judgment under such circumstances. Mhoon

does not hold that federal district courts should or must exercise such discretion. 31 F.3d at 983

(“[T]his circuit has repeatedly over the years held that on appeal it will not engage in a de novo

review of all the various fact-intensive and highly discretionary factors involved. Instead, it will

only ask whether the trial court’s assessment of them was so unsatisfactory as to amount to an

abuse of discretion.”).

       In addition, the procedural history of Mhoon differed from the present case in one crucial

respect: there, the underlying state court case did not include the insurance companies as parties

or implicate the issue of insurance coverage. It involved only the insured and the tortfeasor. Id. at

984. In fact, much of the language in Mhoon indicates that the decision might have come out

differently had these crucial facts been otherwise: “Neither party before us has suggested that

State Farm was, or could have been made, a party to the state tort action, thus obviating any need




                                                 10
     Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 11 of 14




for an independent declaratory action and providing a simpler and more efficient resolution of

State Farm’s obligations toward Mhoon.” Id. In Mhoon, adjudicating the federal case “involved

no matter, factual or legal, at issue in the state case,” and the coverage issue was not “a

complicated one.” Id. “This is not a case, therefore, where the district court found a material

factual dispute and proceeded to resolve it in the face of ongoing state proceedings on the same

subject.” Id. “That would present quite a different issue . . . .” Id. (emphasis added). The Court

concludes that Mhoon undermines, rather than supports, Foremost’s position in this case.

       In an attempt to show that the relief they request is regular and proper, Foremost also

cites a lengthy list of cases where “rights and obligations of insurers and insureds” were

determined in federal court applying state law. Doc. 14 at 4.5 But not one of these cases involved

“ongoing state proceedings on the same subject,” cf. 31 F.3d at 984, and so they did not consider

the issue this case presents.

       B.      Priority jurisdiction and the “first-to-file” rule do not apply.

       Foremost argues that under the doctrine of “priority jurisdiction” or the “first to file” rule,

the federal lawsuit should proceed ahead of the state lawsuit. The former governs duplicate

lawsuits filed in state courts; the latter governs duplicate lawsuits filed in federal courts. The

Court concludes that neither applies to duplicate lawsuits in state court and in federal court.

       “The doctrine of priority jurisdiction is not well developed in New Mexico.” ANPAC I,

2008 WL 2229742, at *9. In Valdez v. Ballenger, the New Mexico Supreme Court explained:

       Generally, a second suit based on the same cause of action as a suit already on file
       will be abated where the first suit is entered in a court of competent jurisdiction in
       the same state between the same parties and involving the same subject matter or


5
 Foremost cites State Farm Mut. Auto. Ins. Co. v. Blystra, 86 F.3d 1007 (10th Cir. 1996); Gov’t
Emps. Ins. Co. v. Archuleta, Civ. No. 11-46 WJ/RHS, 2012 WL 12949980 (D.N.M. Feb. 10,
2012); and Hartford Ins. Co. v. Estate of Tollardo, 409 F. Supp. 2d 1301 (D.N.M. 2005).


                                                  11
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 12 of 14




        cause of action, if the rights of the parties can be adjudged in the first action.

1978-NMSC-055, ¶ 2, 581 P.2d 1280, 1281 (block quotation omitted). “[O]nly a handful of New

Mexico cases even discuss the doctrine in more than passing fashion. Moreover, the Court is not

aware of any case dismissed or stayed by a federal court in this district or by the Tenth Circuit

pursuant to the doctrine of priority jurisdiction.” Jesmer v. W. Coast Res., LLC, No. 08-631

JCH/WDS, 2008 WL 11450474, at *2 (D.N.M. Nov. 13, 2008) (citations omitted).

        Importantly, the rule “appears to involve only cases filed in more than one state court.”

Burlington Ins. Co. v. Las Cruces Gospel Rescue Mission, Inc., No. 11-544 WJ/WPL, 2011 WL

13284626, at *4 (D.N.M. Oct. 12, 2011). “In Valdez, for example, similar cases were filed in

different counties in the same state. Instead, the issue here involves potential friction between the

state and federal levels. In other words, the first-filed concept does not seem to be a critical

factor under the Brillhart/Mhoon analysis.” Id. Like the other courts in this District to consider

the question, the Court declines to apply the state-law doctrine of priority jurisdiction to

determine whether to exercise federal jurisdiction over a state-law controversy. See id.; see also

Essentia Ins. Co. v. Sanchez, No. 13-1223 MCA/KBM, 2014 WL 11512632, at *7 (D.N.M. Sept.

30, 2014) (“the parties have not cited a New Mexico case, and the Court has not found one, in

which the state court has abated a state case so that a question of state law could be decided in a

federal forum”); Am. Nat’l Prop. & Cas. Co. v. Wood (“ANPAC II”), No. 07-1048 JB/RHS, 2009

WL 1299797, at *5 (D.N.M. Jan. 29, 2009) (observing that the state court had rejected the

priority jurisdiction argument because “it was the state court’s obligation to address the state-law

issue”); United Fin. Cas. Co. v. Schmidt, No. 12-0867 RB/LAM, 2013 WL 12246640, at *5

(D.N.M. May 1, 2013) (“[T]he doctrine of priority jurisdiction only applies if the courts possess

concurrent jurisdiction over two actions that were separately filed . . . . [I]t is far from clear that

the federal and state courts share concurrent jurisdiction over the two lawsuits. The first-filed


                                                   12
      Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 13 of 14




action is based on the Declaratory Judgment Act, which authorizes federal court jurisdiction, not

state court jurisdiction.”).

        Foremost also invokes the federal-court equivalent of this doctrine, that is, the “first to

file” or “first filed” rule. Doc. 14 at 8. The rule states that “when two district courts have

jurisdiction over the same controversy,” the courts will “afford[] deference to the first filed

lawsuit.” Lipari v. U.S. Bancorp NA, 345 F. App’x 315, 317 (10th Cir. 2009); Hospah Coal Co.

v. Chaco Energy Co., 673 F.2d 1161, 1163 (10th Cir. 1982) (“when two courts have concurrent

jurisdiction, the first court in which jurisdiction attaches has priority to consider the case”).

“Federal courts have recognized that, as courts of coordinate jurisdiction and equal rank, they

must be careful to avoid interfering with each other’s affairs.” Buzas Baseball, Inc. v. Bd. of

Regents of Univ. Sys. of Ga., No. 98-4098, 1999 WL 682883, at *2 (10th Cir. Sept. 2, 1999).

        This rule, just like its state counterpart applies to cases in state courts, only governs as

between lawsuits filed in federal courts. The state court “is not a court of coordinate jurisdiction

and equal rank” as a federal court. Mohr v. Margolis, Ainsworth & Kinlaw Consulting, Inc., 434

F. Supp. 2d 1051, 1062 (D. Kan. 2006). It is therefore inapplicable to the present question, which

asks whether a federal court or a state court should take jurisdiction. Foremost claims that “Judge

Johnson acknowledged recognition of the first filed rule in the context of parallel state and

federal proceedings involving the same parties to an insurance coverage dispute” in Biotronik,

Inc. v. Lamorak Ins. Co., No. 15-252 WJ/WPL, 2015 WL 3522362, at *8 (D.N.M. June 3, 2015).

See Doc. 14 at 8. This is incorrect. Biotronik involved litigation in federal court in Oregon, and

litigation that was originally in New Mexico state court but removed to federal court prior to

Judge Johnson’s decision on venue. 2015 WL 3522362, at *1. Therefore, at the time of Judge

Johnson’s ruling, two federal court actions and no state court action was pending. Id. The




                                                  13
     Case 1:20-cv-01322-SCY-JFR Document 17 Filed 03/22/21 Page 14 of 14




question was which of the federal courts would decide the controversy, not whether a state court

or a federal court should resolve the controversy. Id.

       The Court concludes that the rule governing the present motion—whether to exercise

jurisdiction over a federal declaratory judgment action in the face of parallel state-court

proceedings—is governed by Mhoon, not the New Mexico doctrine of priority jurisdiction or the

federal courts’ first-to-file rule. And under Mhoon, the federal court exercises its discretion not to

take jurisdiction over this action.

                                             CONCLUSION

       Weighing the Mhoon factors, the Court concludes that it will not exercise its discretion to

issue a declaratory judgment under the present circumstances. Accordingly, Defendants’ Motion

To Dismiss, Or In The Alternative Stay, Plaintiff’s Complaint For Declaratory Judgment (Doc.

5) is GRANTED.

       The motion is phrased as a motion to dismiss, or in the alternative, to stay. The parties do

not brief the question of whether the case should be dismissed or stayed. However, the Tenth

Circuit has instructed that “the better practice is to stay the federal proceeding pending the

outcome of the state proceeding.” Fox v. Maulding, 16 F.3d 1079, 1083 (10th Cir. 1994).

Therefore, this matter is STAYED pending resolution of the Montoyas’ insurance claim against

Foremost in the state-court case. Foremost shall file a notice with this Court when the insurance

claim is resolved in the state-court case.



                                               _____________________________________
                                               STEVEN C. YARBROUGH
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by consent




                                                 14
